Exhibit 10.2

 

THIRD AMENDED AND RESTATED

NATIONWIDE FINANCIAL SERVICES, INC.

1996 LONG-TERM EQUITY COMPENSATION PLAN

 

NVA Target Award Opportunity

And Stock Option Award

 

Date                         

 

Name

Address

Address

 

Dear Name:

 

Congratulations on your selection as a Participant in the Third Amended and
Restated Nationwide Financial Services, Inc. 1996 Long-Term Equity Compensation
Plan (the “Plan”) and your receipt under the Plan of an NVA Target Award
Opportunity and a Stock Option Award.

 

This agreement, which includes Annexes A and B hereto (the “Award Agreement”),
together with the Plan (available on the Human Resources/Executive Performance
and Rewards Services Website), provides a complete detail of your rights with
respect to your NVA Target Award Opportunity and your Stock Option Award. If
there is any inconsistency between the terms of this agreement and the terms of
the Plan, the Plan’s terms shall completely supersede and replace the
conflicting terms of this Agreement. All capitalized terms used in this Award
Agreement have the same meaning as in the Plan, unless otherwise defined in this
Award Agreement.

 

You are being asked to read and understand your rights under the Plan, this
Award Agreement (including Annex A and B attached), and the terms and conditions
which may limit your rights under your Award Opportunities.

 

Please sign and return the attached signature page as acceptance of the terms
and conditions hereof and your participation in the Plan by [date], 200[6].



--------------------------------------------------------------------------------

Following are the key terms of your NVA Target Award Opportunity and your Stock
Option Award:

 

NVA Target Award Opportunity

--------------------------------------------------------------------------------

  

Stock Option Award

--------------------------------------------------------------------------------

NVA Performance Period:

 

Target NVA Award:* $

  

Option Type: [Incentive] [Non-Qualified]

 

Date of Grant:                     , 200  

 

Number of Shares:                     

 

Exercise Price: $             per share

 

Option Term:

 

*This is the amount that would be credited to your “NVA Award Bank” (described
in Annex A) if target levels of NVA (described in Annex A) performance
(described in Annex A) are achieved over the NVA Performance Period. As
explained below, your NVA Award Bank will be credited (or debited) based on
actual NVA performance and there is no guaranty that the target annual
contribution will be achieved.

 

** As described in Annex B hereto, your Stock Option Award may expire sooner if
your employment terminates.

 

Further terms and conditions applicable to your NVA Target Award Opportunity and
Stock Option Award are set forth in the Plan and Annexes A and B hereto, each of
which is an integral part of this Award/Opportunity Agreement. The terms and
conditions contained in Annex A hereto supersede the terms and conditions
contained in any prior Award Opportunity documents (including any attached
Annexes).

 

Please refer any questions you may have regarding your NVA Target Award
Opportunity or Stock Option Award to Beth Owens, Director, Compensation and
Benefits at (614) 249-3544. Once again, congratulations on receipt of your NVA
Target Award Opportunity and Stock Option Award.

 

Sincerely,

 

Nationwide Financial Services, Inc.

 

Terri L. Hill

Executive Vice President-Chief Administrative Officer

 

2



--------------------------------------------------------------------------------

Please acknowledge your agreement to participate in the Plan, to accept your NVA
Target Award Opportunity and Stock Option Award, and to abide by all of the
governing terms and conditions of the Plan and this Award Agreement, by signing
the following representation:

 

Agreement to Participate

 

By signing a copy of this Award Agreement and returning it to Beth Owens,
Compensation and Benefits (1-26-11), [a] I acknowledge that I have read the Plan
and this Award Agreement (including Annexes A and B hereto), and that I fully
understand all of my rights under the Plan and this Award Agreement (including
Annexes A and B hereto), as well as all of the terms and conditions which may
limit my rights under my NVA Target Award Opportunity and my Stock Option Award;
and [b] I consent to the adjustment of my NVA Award Bank balance to reflect the
true-up adjustments approved by the Committee relating to the prior
overstatement of NVA performance. I further acknowledge and agree that the
Company at its discretion may combine/transfer the NVA Award bank balance under
the Plan to my NVA Award Bank under the Third Amended and Restated Nationwide
Financial Services, Inc. Long-Term Equity Plan, as may be further amended from
time to time. Without limiting the generality of the preceding sentence, I
understand that my rights under my NVA Target Award Opportunity and my Stock
Option Award may be adversely affected if my employment terminates during the
Performance Period.

 

[Participant’s Name] (please print)

      

Participant’s Signature

 

Please note: Sign and return one copy of this Award Agreement to Beth Owens,
Compensation and Benefits (1-26-11) and retain one copy for your records.

 

3



--------------------------------------------------------------------------------

ANNEX A

 

NVA Target Award Opportunity

 

It is understood and agreed that the NVA Target Award Opportunity evidenced by
the Award Agreement to which this is annexed is subject to the following
additional terms and conditions.

 

1.

Overview of Your NVA Target Award Opportunity. As described below, your NVA
Target Award Opportunity provides you with an opportunity to have your NVA Award
Bank credited (or debited) based on the Enterprise’s NVA performance over the
NVA Performance Period, and to receive a distribution equal to 1/3 of any
positive balance in your NVA Award Bank after the close of the NVA Performance
Period.

 

  a)

NVA Award Bank. The Company will maintain a bookkeeping account in your name
(your “NVA Award Bank”) and, based on the Enterprise’s NVA performance over the
NVA Performance Period, will credit (or debit) your NVA Award Bank as soon as
practicable after the last day of the NVA Performance Period in accordance with
the following formulas:

 

  i)

NIACC:

 

NIACC  =  50%  x  Target  x   [Actual Return Rate]

Cost of Capital *

 

  ii)

CHANGE IN NIACC:

 

CHANGE IN NIACC  =  50%  x  Target  x  [1 + (3 x (change in NIACC - (.5% x
Year-End Capital)))]

Hurdle Net Income

 

  iii)

“Actual Return Rate”  =   Adjusted GAAP Net Income

Average CapitalYear1

 

  iv)

“Hurdle Net Income” = Cost of Capital x Average Capital Year1

 

You will be notified of the Enterprise’s NVA and NIACC performance as soon as
practicable after the last day of the NVA Performance Period.

 

  b)

Determination of NVA Performance. NVA performance will be determined by the
Committee based on the following metrics:

 

4



--------------------------------------------------------------------------------

  i)

NIACC. NIACC is measured based on the incremental change in Enterprise value
created by the current year’s economic results, as follows:

 

NIACC  =  adjusted GAAP net income  -  [average adjusted GAAP capital   x  Cost
of Capital]

 

Target NIACC performance is achieved if NIACC equals zero.

 

  ii)

CHANGE IN NIACC. Change in NIACC is measured based on the change in NIACC from
one year to the next during the NVA Performance Period, as follows:

 

Change in NIACC  =  NIACC Year1   -  NIACC Year0

 

Target CHANGE IN NIACC is achieved if CHANGE IN NIACC multiplied by three
(3) equals one-half of one percent (0.5%) times the year-end capital.

 

* For purposes of this Award Agreement, Cost of Capital means the expected
return for the Enterprise given its risk profile. The Committee shall determine
the Cost of Capital at least annually and communicate the Cost of Capital
percentage to you within a reasonable time after the determination is made.

 

  c)

Distribution. Subject to Section 2 below, you will receive a distribution equal
to 1/3 of any positive balance in your NVA Award Bank (less applicable tax
withholding) as soon as practicable after the Committee credits (or debits) your
NVA Award Bank pursuant to subsection 1(a) above; provided, however, that such
payment shall in all events be made within the calendar year immediately
following the close of the NVA Performance Period.

 

No distribution will be made if, after the credit (or debit) is made to your NVA
Award Bank pursuant to subsection 1(a) above, your NVA Award Bank has a negative
balance; however, in no event will you be obligated to make a payment to the
Company (or repay an amount previously distributed) because of a negative
balance in your NVA Award Bank.

 

Your NVA Award Bank, reduced by any distribution made pursuant to this
subsection 1(c), will be carried forward and added to the next NVA Target Award
Opportunity that you receive.

 

2.

Termination. If your employment terminates prior to the last day of the NVA
Performance Period, the Company’s obligation to make a contribution to your

 

5



--------------------------------------------------------------------------------

NVA Award Bank pursuant to subsection 1(a) above and your right to receive a
distribution pursuant to subsection 1(c) above shall be as follows:

 

  a)

Termination of Employment due to Death, Disability or Retirement. If your
employment is terminated during the NVA Performance Period by reason of your
death, Disability or Retirement, a pro-rata award for the NVA Performance Period
will be credited (or debited) to your NVA Award Bank and you will receive three
equal distributions from your NVA Award Bank. Each distribution will be equal to
1/3 of any positive balance in your NVA Award Bank after the prorated amount is
credited (or debited) pursuant to the preceding sentence, less applicable tax
withholding (the “Termination Distributions”). The Termination Distributions
shall be made at the same time distributions from NVA Award Banks are made to
other participants in the three calendar years immediately following the NVA
Performance Period for this NVA Award. If distributions are not made to other
Participants in such years, the Termination Distributions shall be made on such
dates in the three applicable calendar years as the Committee shall determine.
However, payment from the NVA Award Bank may be accelerated if your termination
of employment is due to your death and the beneficiary of your Award is your
estate. The executor or other authorized representative of your estate may
request acceleration of the distribution method otherwise applicable pursuant to
this Award Agreement. For purposes of clarity, except for prorated credits or
debits made pursuant to the first sentence of this Section 2(b), no credits or
debits will be made to or from your NVA Bank Award following termination of
employment.

 

  b)

Termination of Employment for Other Reasons. If your employment terminates
during the NVA Performance Period for any reason other than death, Disability or
Retirement, your NVA Award Bank shall be forfeited provided, however, that
unless your employment is terminated for Cause, the Committee, in its sole
discretion, may make a prorated credit (or debit) to your NVA Award Bank and may
allow you to receive a prorated amount of the distribution you would have
received in [2007] had your employment not terminated (the “Prorated
Distribution”). The proration of any such Prorated Distribution shall be based
on the portion of the NVA Performance Period that you were employed, and shall
be paid (subject to applicable tax withholding) at the same time distributions
from NVA Award Banks are made to other Participants in [2007]. If distributions
are not made to other Participants in such calendar year, distributions shall be
made on such date in [2007] as the Committee shall determine. The remaining
portion of your NVA Award Bank shall be forfeited.

 

3.

Retirement. For purposes of your NVA Target Award Opportunity, “Retirement”
shall mean termination of your employment with the Company on or after the date
on which you shall have:

 

  a)

Attained Normal Retirement Age;

 

6



--------------------------------------------------------------------------------

  b)

Attained age 55 and completed 180 Months of Vesting Service; or

 

  c)

Attained age 62 and completed 60 Months of Vesting Service, whichever is
earliest.

 

For purposes of this Section 3, Normal Retirement Age and Months of Vesting
Service shall have the meanings assigned to them in the Nationwide Retirement
Plan.

 

4.

Cause. For purposes of your NVA Target Award Opportunity, “Cause” shall mean
(a) willful misconduct on your part that is materially detrimental to the
Company; or (b) your conviction of a felony or crime involving moral turpitude;
provided, however, that if you have entered into an employment agreement that is
binding as of the date of employment termination, and if such employment
agreement defines “Cause,” such definition of “Cause” shall apply. “Cause” under
either (a) or (b) shall be determined in good faith by the Committee in its sole
discretion.

 

5.

Tax Withholding. The Company shall have the power and right to deduct or
withhold, or require you to remit to the Company, an amount sufficient to
satisfy applicable federal, state, and local tax withholding obligations arising
with respect to any payment associated with your NVA Target Award Opportunity.
With respect to the minimum statutory tax withholding required in connection
with the distribution of any Shares under your NVA Target Award Opportunity, you
may elect to satisfy such withholding requirement by having the Company withhold
Shares in accordance with Section 17.2 of the Plan. In addition, Shares having a
Fair Market Value equal to the minimum statutory withholding (based on minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes) that could be imposed on the transaction shall automatically be
withheld from your NVA Target Award Opportunity if and to the extent you fail to
timely remit the Company an amount sufficient to satisfy (or fail to make
arrangements with the Company for the timely satisfaction of) applicable tax
withholding obligations.

 

6.

Section 409A Compliance. To the extent applicable, it is intended that the terms
of this NVA Award Opportunity (and any deferral thereof) comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any related regulations or other guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service (“Section 409A”). Any provision hereof or in the Plan (and any
rights conveyed hereby or thereby) that would cause this NVA Target Award
Opportunity and any amounts payable with respect to this NVA Target Award
Opportunity (or any other plan or award) to fail to satisfy Section 409A shall
have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A. In
addition, payment of amounts under this Agreement may be delayed for up to six
months following termination of your employment if (and to the extent) deemed
necessary by the Committee to comply with Section 409A(a)(2)(B) of the Code.

 

7



--------------------------------------------------------------------------------

ANNEX B

 

Stock Option Award

 

It is understood and agreed that the Stock Option Award evidenced by the Award
Agreement to which this is annexed is subject to the following additional terms
and conditions.

 

1.

Vesting and Exercise of Your Stock Option Award. Your Stock Option Award does
not provide you with any rights or interest therein until it vests and becomes
exercisable. Your Stock Option Award will vest and become exercisable as
follows:

 

a)

[Percentage/ratio/amount] of your Stock Option Award shall become vested and
exercisable on [each of the first, second, third] anniversarie(s) of the Date of
Grant, provided you have continued in the employment of the Company or an
Affiliate through such anniversary dates;

 

b)

Upon your termination of employment due to death, Disability or Retirement, any
unvested portion of your Stock Option Award shall vest and become exercisable;
and

 

c)

At the sole discretion of the Committee, upon your termination of employment by
reason of dismissal for the convenience of the Company or an Affiliate or your
termination of employment (other than your Retirement) coincident with the
receipt of benefits under a funded or unfunded retirement plan or arrangement of
the Company or an Affiliate, any unvested portion of your Stock Option Award
shall vest and become exercisable.

 

2.

How to Exercise. Your Stock Option Award may be exercised by written notice to
the Company’s Compensation and Benefits department, specifying the number of
Shares you then desire to purchase, which may not be fewer than twenty-five
(25), together with provision for payment of the Exercise Price. Subject to such
limitations as the Committee may impose (including prohibition of one or more of
the following payment methods), payment of the Exercise Price may be made by
(a) check payable to the order of Nationwide Financial Services, Inc., for an
amount in United States dollars equal to the aggregate Exercise Price of such
Shares, (b) tendering to the Company Shares of Common Stock having an aggregate
Fair Market Value (as of the trading date immediately preceding the date of
exercise) equal to such Exercise Price, (c) broker-assisted exercise, or (d) a
combination of such methods.

 

As soon as practicable after receipt of such written notification, payment of
the Exercise Price and satisfaction of applicable tax withholding obligations,
the Company shall issue or transfer to you the number of Shares with respect to
which your Stock Option Award is exercised and shall deliver to you a
certificate or certificate thereof, registered in your name.

 

8



--------------------------------------------------------------------------------

3.

Who Can Exercise. During your lifetime, your Stock Option Award shall be
exercisable only by you. Your Stock Option Award may not be transferred or
assigned except by will or the laws of descent and distribution.

 

4.

Termination of Your Stock Option Award. If your employment terminates during the
Option Term, any portion of your Stock Option Award that is not (and does not
become) vested and exercisable on the date your employment terminates shall
immediately terminate and be of no force or effect. Any portion of your Stock
Option Award that is (or becomes) vested and exercisable on the date your
employment terminates shall continue to be exercisable until your Stock Option
Award terminates in accordance with the following:

 

  a)

If your employment terminates during the Option Term by reason of death or
Disability, the vested portion of your Stock Option Award will terminate and
have no force or effect upon the earlier of one (1) year after the date of death
or Disability or the expiration of the Option Term;

 

  b)

If your employment terminates during the Option Term by reason of Retirement,
the vested portion of your Stock Option Award will terminate and have no force
or effect upon the earlier of five (5) years after the date of Retirement or the
expiration of the Option Term;

 

  c)

If your employment terminates during the Option Term due to your dismissal for
the convenience of the Company or an Affiliate, the vested portion of your Stock
Option Award will terminate and have no force or effect upon the earlier of
three (3) months after the date of termination of employment (or such longer
period as may be determined in the sole discretion of the Committee) or the
expiration of the Option Term;

 

  d)

If your employment terminates during the Option Term for any other reason, the
vested portion of your Stock Option Award will terminate and have no force or
effect upon the earlier of three (3) months after the date of termination of
employment or the expiration of the Option Term; and

 

  e)

If you continue in the employ of the Enterprise through the Option Term, the
vested portion of your Stock Option Award will terminate and have no force or
effect upon the expiration of the Option Term.

 

5.

Retirement. For purposes of this Stock Option Award, “Retirement” shall mean
your termination of employment on or after the date on which you shall have:

 

  a)

Attained Normal Retirement Age;

 

  b)

Attained age 55 and completed 180 Months of Vesting Service; or

 

  c)

Attained age 62 and completed 60 Months of Vesting Service, whichever is
earliest.

 

9



--------------------------------------------------------------------------------

For purposes of this Section 5, Normal Retirement Age and Months of Vesting
Service shall have the meanings assigned to them in the Nationwide Retirement
Plan.

 

6.

Cause. For purposes of this Stock Option Award, “Cause” shall mean (a) willful
misconduct on your part that is materially detrimental to the Company; or
(b) your conviction of a felony or crime involving moral turpitude; provided,
however, that if you have entered into an employment agreement that is binding
as of the date of employment termination, and if such employment agreement
defines “Cause,” such definition of “Cause” shall apply. “Cause” under either
(a) or (b) shall be determined in good faith by the Committee in its sole
discretion.

 

7.

Tax Withholding. The Company shall have the power and right to deduct or
withhold, or require you to remit to the Company, an amount sufficient to
satisfy applicable deferral, state, and local taxes withholding obligations
arising with respect to your Stock Option Award. With respect to the minimum
statutory tax withholding required in connection with the exercise of your Stock
Option Award, you may elect to satisfy such withholding requirement by having
the Company withhold Shares in accordance with Section 17.2 of the Plan. In
addition, Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes) that could be imposed shall automatically
be withheld upon exercise of your Stock Option Award if and to the extent you
fail to timely remit the Company an amount sufficient to satisfy (or fail to
make arrangements with the Company for the timely satisfaction of) applicable
tax withholding obligations.

 

8.

Section 409A Compliance. To the extent applicable, it is intended that the terms
of this Stock Option Award (and any deferral thereof) comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any related regulations or other guidance promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service (“Section 409A”). Any provision hereof or in the Plan (and any
rights conveyed hereby or thereby) that would cause this Stock Option Award and
any amounts payable with respect to this Stock Option Award (or any other plan
or award) to fail to satisfy Section 409A shall have no force or effect until
amended to comply with Section 409A, which amendment may be retroactive to the
extent permitted by Section 409A. In addition, payment of amounts under this
Agreement may be delayed for up to six months following termination of your
employment if (and to the extent) deemed necessary by the Committee to comply
with Section 409A(a)(2)(B) of the Code.

 

10